Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,523,606 in view of Hviid [US Pat. No. 11,283,742]. Claims 1-2 of the patent 606 teach the limitations of the pending claims 1-2, see the table below. 
The patent 606 fails to teach removing the message after a predetermined amount of time has passed. However, Hviid teaches removing a message after a predetermined of time has passes, see col 9, lines 21-25, col 10, lines 56-62. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Hviid with the patent 606 in order to utilize the storing memory [the message would be removed from the storing memory once there is no need for the message to be stored any further].

17/649,159
10,523,606
1. A method comprising:
receiving, by a server computer from a first computing device, a first media content item associated with a first interactive object of an interactive message;
receiving, by the server computer from a second computing device, a second media content item associated with a second interactive object of the interactive message;
causing a third computing device to render the interactive message using the first media content item as the first interactive object and the second media content item as the second interactive object on a display of the third computing device; and
removing, from the third computing device, the interactive message after a predetermined amount of time has passed.
1. A method comprising: 
receiving, by a server computer from a first computing device, a first media content item associated with a first interactive object of an interactive message, the interactive message comprising a plurality of interactive objects; generating, by the server computer, serialized data for the interactive message by generating a first session data item comprising a unique identifier for the first media content item for the first interactive object of the interactive message and a location for where the first media content item is stored; storing, by the server computer, the serialized data comprising the unique identifier for the first media content item for the first interactive object of the interactive message and the location for where the first media content item is stored; sending, by the server computer, the serialized data for the interactive message to a second computing device, wherein the second computing device renders the interactive message using the first session data item and displays the rendered interactive message comprising the first media content item; receiving, by the server computer from the second computing device, a second media content item associated with a second interactive object of the interactive message; generating, by the server computer, serialized data for the interactive message by generating a second session data item comprising a unique identifier for the second media content item for the second interactive object of the interactive message and a location for where the second media content item is stored and adding the second session data item to the serialized data; storing, by the server computer, the serialized data for the interactive message; and sending, by the server computer, the serialized data for the interactive message comprising the first session data item and the second session data item for the interactive message to a third computing device; wherein the third computing device renders the interactive message using the first session data item and the second session data item and displays the rendered interactive message comprising the first media content item and the second media content item.
2. The method of claim 1, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the method Comprises:
receiving, from the first computing device, a request for an interactive message; and
sending the interactive message to the first computing device.
2. The method of claim 1, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the method comprises: receiving, by the server computer from the first computing device, a request for an interactive message; and sending, by the server computer, the interactive message to the first computing device.



4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17, and 20 of U.S. Patent No. 10,834,040 in view of Hviid [US Pat. No. 11,283,742]. Claims 1-7, 9-17, and 20 of the patent 040 teach the limitations of the pending claims 1-20, see the table below. 
The patent 040 fails to teach removing the message after a predetermined amount of time has passed. However, Hviid teaches removing a message after a predetermined of time has passes, see col 9, lines 21-25, col 10, lines 56-62. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Hviid with the patent 040 in order to utilize the storing memory [the message would be removed from the storing memory once there is no need for the message to be stored any further].

17/649,159
10,834,040
1. A method comprising:
receiving, by a server computer from a first computing device, a first media content item associated with a first interactive object of an interactive message;
receiving, by the server computer from a second computing device, a second media content item associated with a second interactive object of the interactive message;
causing a third computing device to render the interactive message using the first media content item as the first interactive object and the second media content item as the second interactive object on a display of the third computing device; and
removing, from the third computing device, the interactive message after a predetermined amount of time has passed.
1. A method comprising: receiving, by a server computer from a first computing device, a first media content item associated with a first interactive object of an interactive message; generating, by the server computer, a first session data item comprising a unique identifier for the first media content item for the first interactive object of the interactive message; receiving, by the server computer from a second computing device, a second media content item associated with a second interactive object of the interactive message; generating, by the server computer, a second session data item comprising a unique identifier for the second media content item for the second interactive object of the interactive message; and causing a third computing device to render the interactive message using the first session data item and the second session data item and display the rendered interactive message comprising the first media content item and the second media content item.
2. The method of claim 1, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the method Comprises:
receiving, from the first computing device, a request for an interactive message; and
sending the interactive message to the first computing device.
2. The method of claim 1, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the method comprises: 
receiving, from the first computing device, a request for an interactive message; and sending the interactive message to the first computing device.
3. The method of claim 1, wherein the first media content item is received in a request to send the interactive message to the second computing device, and the method further comprising:
causing the second computing device to render the interactive message using the first media content item as the first interactive object on a display of the second computing device.
3. The method of claim 1, wherein the first media content item is received in a request to send the interactive message to the second computing device, and the method further comprising: 
causing the second computing device to render the interactive message using the first session data item and display the rendered interactive message comprising the first media content item.
4. The method of claim 1, wherein the first media content item is captured using the first computing device and the second media content item is captured using the second computing device.
4. The method of claim 1, wherein the first media content item is captured using the first computing device and the second media content item is captured using the second computing device.
5. The method of claim 1, wherein each of the first media content item and the second media content item is a video or an image.
5. The method of claim 1, wherein each of the first media content item and the second media content item is a video or an image.
6. The method of claim 1, wherein the third computing device renders the interactive message by retrieving the first media content item and the second media content item using an identifier for the first media content item and an identifier for the second media content item
6. The method of claim 1, wherein the third computing device renders the interactive message by retrieving the first media content item and the second media content item using the identifier for the first media content item and the identifier for the second media content item.
7. The method of claim 1, wherein the second media content item is received in a request to send the interactive message to the third computing device.
7. The method of claim 1, wherein the second media content item is received in a request to send the interactive message to the third computing device.
8. The method of claim 1, wherein the interactive message comprises a plurality of interactive objects.
9. The method of claim 1, wherein the interactive message comprises a plurality of interactive objects.
9. The method of claim 1, further comprising:
receiving, from the third computing device, a third media content item associated with a third interactive object of the interactive message.
10. The method of claim 1, further comprising: receiving, from the third computing device, a third media content item associated with a third interactive object of the interactive message.
12. A computing device comprising:
a memory that stores instructions; and
one or more processors configured by the instructions to perform operations comprising:
receiving, from a first computing device, a first media content item associated with a first interactive object of an interactive message;
receiving, from a second computing device, a second media content item associated with a second interactive object of the interactive message:
causing a third computing device to render the interactive message using the first media content item as the first interactive object and the second media content item as the second interactive object on a display of the third computing device; and
removing, from the third computing device, the interactive message after a predetermined amount of time has passed.
11. A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: receiving, from a first computing device, a first media content item associated with a first interactive object of an interactive message; generating a first session data item comprising a unique identifier for the first media content item for the first interactive object of the interactive message; receiving, from a second computing device, a second media content item associated with a second interactive object of the interactive message; generating a second session data item comprising a unique identifier for the second media content item for the second interactive object of the interactive message; and causing a third computing device to render the interactive message using the first session data item and the second session data item and display the rendered interactive message comprising the first media content item and the second media content item.
13. The computing device of claim 12, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the operations comprise:
receiving, from the first computing device, a request for an interactive message; and
sending the interactive message to the first computing device.
12. The computing device of claim 11, wherein before receiving the first media content item associated with the first interactive object of the interactive message, the operations comprise: receiving, from the first computing device, a request for an interactive message; and sending the interactive message to the first computing device.
14. The computing device of claim 12, wherein the first media content item is received in a request to send the interactive message to the second computing device, and the operations further comprise:
causing the second computing device to render the interactive message using the first media content item as the first interactive object on a display of the second computing device
13. The computing device of claim 11, wherein the first media content item is received in a request to send the interactive message to the second computing device, and the operations further comprise: causing the second computing device to render the interactive message using the first session data item and display the rendered interactive message comprising the first media content item.
15. The computing device of claim 12, wherein the first media content item is captured using the first computing device and the second media content item is captured using the second computing device.
14. The computing device of claim 11,

wherein the first media content item is

captured using the first computing device and

the second media content item is captured 

using the second computing device.

16. The computing device of claim 12, wherein each of the first media content item and the second media content item is a video or an image.
15. The computing device of claim 11, wherein each of the first media content item and the second media content item is a video or an image.
17. The computing device of claim 12, wherein the second media content item is received in 4 request to send the interactive message to the third computing device.
17. The computing device of claim 11, wherein the second media content item is received in a request to send the interactive message to the third computing device.
20. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:
receiving, from a first computing device, a first media content item associated with a first interactive object of an interactive message;
receiving, from a second cornputing device, a second media content item associated with a second interactive object of the interactive message,
causing a third computing device to render the interactive message using the first media content item as the first interactive object and the second media content item as the second interactive object on a display of the third computing device: and
removing, from the third computing device, the interactive message after a predetermined amount of time has passed.
20. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving, from a first computing device, a first media content item associated with a first interactive object of an interactive message; generating a first session data item comprising a unique identifier for the first media content item for the first interactive object of the interactive message; receiving, from a second computing device, a second media content item associated with a second interactive object of the interactive message; generating a second session data item comprising a unique identifier for the second media content item for the second interactive object of the interactive message; and causing a third computing device to render the interactive message using the first session data item and the second session data item and display the rendered interactive message comprising the first media content item and the second media content item.


5.	As to claim 10, Hviid teaches the predetermined amount of time is set by a sender of the interactive message, see col 9, lines 46-47.

6.	As to claim 11, Hviid teaches the predetermined amount of time is set by a receipient of the interactive message, see col 9, lines 26-27.

7.	As to claims 18-19, the claims are similar in scope to claims 10-11, and they are rejected under the same rationale.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
12/09/2022